UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

 
 
    

 

oe —— ee _ —a ——= >.<
RAY PADULA HOLDINGS, LLC, oo oe
Plaintiff, * ORDER’ADOPTING
J : REPORT AND
RECOMMENDATION
WALMART MARKETPLACE VENDOR NO.
10001029424, 20 CV 4718 (VB)
Defendant.
woes --- = X

 

Before the Court is Magistrate Judge Paul E. Davison’s Report and Recommendation
(“R&R”), dated May 18, 2021 (Doc. #41), in response to the Court’s Order of Reference for an
inquest on damages. (Doc. #28).

In the R&R, Judge Davison recommends the Court enter judgment in favor of plaintiff in
the amount of $5,043,189.47, consisting of (i) an award of statutory damages in the amount of
$5,000,000.00; (ii) an award of attorneys’ fees in the amount of $42,218.78; and (iii) an award of
costs in the amount of $970.69. Magistrate Judge Davison further recommends that the Court
enter an order freezing the balance due in defendant’s Walmart Marketplace account and
transferring that asset to plaintiff.

Familiarity with the factual and procedural background of this case is presumed.

For the following reasons, the Court adopts the R&R in its entirety as the opinion of the
Court.

A district court reviewing a magistrate judge’s report and recommendation “may accept,
reject, or modify, in whole or in part, the findings or recommendations made by the magistrate
judge.” 28 U.S.C. § 636(b)(1). Parties may raise objections to the magistrate judge’s report and
recommendation, but they must be “specific[,] written,” and submitted within fourteen days after

being served with a copy of the recommended disposition, Fed. R. Civ. P. 72(b)(2); 28 U.S.C.
§ 636(b)(1), or within seventeen days if the parties are served by mail. See Fed. R. Civ. P. 6(d).
The case docket indicates defendants are in default, having failed to appear or defend this action,
despite having been served with process and plaintiffs motion for default judgment.

No party has objected to Judge Davison’s thorough and well-reasoned R&R, The Court
has carefully reviewed the R&R, the complaint, and plaintiff’s submissions, and finds no error,
clear or otherwise.

CONCLUSION

Accordingly, the R&R is adopted in its entirety as the opinion of the Court.

A judgment will be entered against defendant in the amount of $5,043,189.47, consisting
of (i) statutory damages in the amount of $5,000,000.00; (ii) attorneys’ fees in the amount of
$42,218.78; and (iii) costs in the amount of $970.69.

Plaintiff is further entitled to an order freezing the assets of defendant in defendant’s
Walmart Marketplace account and authorizing the release and transfer of those assets to plaintiff
until the monetary judgment is satisfied.

By June 30, 2021, plaintiff shall submit a proposed final judgment and order, which
should accurately reflect the relief granted herein.

Dated: June 23, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 
